In a paternity proceeding, the appeal (by permission) is from an order of the Family Court, Queens County, dated May 21, 1980, which, after a hearing, adjudged appellant to be the father of the petitioner’s child, directed payment of temporary support, including a lump-sum payment of $5,000, and set the matter down for a hearing on support. Order affirmed, with costs. The record supports the determination of the trial court that petitioner established by clear, convincing and entirely satisfactory evidence that appellant is the father of her child. The numerous contentions that appellant raises which assert, inter alia, that petitioner’s testimony was incredible, that another person, not appellant, was clearly proven to be the father of the child, and that the trial court misinterpreted the testimony and committed errors in the admission of certain evidence (e.g., a baptismal certificate), are without merit. Hopkins, J. P., Damiani, Mangano and O’Connor, JJ., concur.